DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 07/09/2021  in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.
  Therefore, Claims 1-20 are pending and have been considered below.

Information Disclosure Statement
3.	The IDS filed on 07/09/2021 has been considered and entered.

Allowance
Allowable Subject Matter
4.	  Claims 1-20 are allowed.  



REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 

 The prior arts of record fail to teach, make obvious , or suggest, an autonomous vehicle , a system and a method comprising, among other limitations, receiving, by a communication interface of a motor control system on an autonomous vehicle, one or more instructions for controlling a motor on the motor control system to reposition a payload carrier structure associated with the motor control system from a first position to a second position, the payload carrier structure comprising a plurality of sensors; based on the one or more instructions, sending, by a controller on the motor control system to a motor driver on the motor control system, a command instructing the motor driver to reposition the payload carrier structure from the first position to the second position; sending, by the motor driver to the motor, a control signal generated by the motor driver based on the command, the control signal controlling the motor to reposition the payload carrier structure to the second position; and in response to the control signal, moving, by the motor, the payload carrier structure and the plurality of sensors on the payload carrier structure to the second position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663